IN THE SUPREME COURT OF THE STATE OF MONTANA

                                     No. 88-111
                                   ______________

IN RE: AMENDMENTS TO RULES                           )      AMENDED
3B2, 5 AND 12 OF THE RULES FOR                       )       ORDER
CONTINUING LEGAL EDUCATION                           )
                              ______________

      This Court has undertaken a review of the Rules for Continuing Legal Education

(CLE Rules) pertaining to Reporting Requirements (Rule 5) and Noncompliance (Rule

12). Based our long history of dealing with these Rules, we have concluded that the

process required by these Rules is inefficient and imposes substantial paperwork

burdens on this Court and on the Commission of Continuing Legal Education

(Commission).    Moreover, we have concluded that there is no real sanction to

discourage attorneys from abusing the system and from failing to discharge their

continuing legal education responsibilities in a timely manner.

      For these reasons, we have adopted amendments to CLE Rules 3B2, 5 and 12, as

attached hereto as Exhibit AA@ and, by this reference, made a part hereof for all

purposes. We believe that these changes will remedy the above referenced deficiencies

in the present CLE Rules; will make the process more efficient; and will provide a

meaningful sanction for those attorneys who fail to comply with the CLE Rules in a

timely manner. Therefore,

      IT IS ORDERED that the amendments to the CLE Rules attached hereto as

Exhibit AA@ and, by this reference, made a part hereof for all purposes are ADOPTED.

Existing material to be deleted is stricken; new material is underlined.



                                          1
      IT IS FURTHER ORDERED that this Order shall be effective October 1, 2005.

      IT IS FURTHER ORDERED that the Clerk of this Court give notice of this

Order by mail to the Chairperson of the Commission; to the Executive Director of the

State Bar of Montana with the request that the State Bar publish this Order and

attached amendments on the State Bar=s website and in the next available edition of the

Montana Lawyer; to the State Law Librarian with the request that she publish this

Order and attached amendments on the State Law Library=s website; and to

WestGroup and the State Reporter.

      IT IS FURTHER ORDERED that this Order amends our Order issued January

25, 2005.

      Dated this 2nd day of February, 2005.

                                                     /S/ KARLA M. GRAY
                                                     /S/ JAMES C. NELSON
                                                     /S/ PATRICIA O. COTTER
                                                     /S/ W. WILLIAM LEAPHART
                                                     /S/ JOHN WARNER
                                                     /S/ JIM RICE
                                                     /S/ BRIAN MORRIS




EXHIBIT A
Page 2
RULE 3B2 Amended by adding subparagraph Ah@ as follows:

h. In accordance with Rule 12, direct the State Bar of Montana to transfer attorneys
not in compliance with Rule 5 from active status to inactive status and otherwise
comply with the notification requirements of Rule 12.


RULE 5       REPORTING REQUIREMENTS

       A. Report. On or before April 1 of each year, each active member who has not
been granted an exemption under Rule 4, shall file an affidavit with the Commission
reporting continuing legal education activity in the preceding reporting year. The
report may include any carryover credits specified in Rule 4A, together with any proof
the Commission may require. The Commission shall mail the prescribed affidavit form
to each active member on or before March 1 of each year.
       B. Fee. The Commission shall require payment of a fee not to exceed twenty-five
dollars ($25.00), which each reporting attorney must pay to defray the cost of
maintaining records and enforcing the Rules. The prescribed fee shall accompany the
Supreme Court License Tax and the State Bar of Montana Membership Dues
submitted by each attorney. Failure to pay the prescribed fee constitutes
noncompliance under Rule 12.
       C. Noncompliance Fees. In addition to the filing fee prescribed in Rule 3B2(e),
attorneys in noncompliance who correct the deficiency shall pay the following fees:on or
before June 15, as provided in Rule 12A, shall be assessed an additional fee of fifty
dollars ($50.00).
       1. If the noncompliance is corrected before the Commission=s final notice is sent,
as prescribed in Rule 12A, the additional fee shall not exceed fifty dollars ($50.00).
       1. Noncompliance after June 15 shall be governed by Rule 12.
       2. If the noncompliance is corrected after the Commission=s final notice is sent
out, the additional fee shall not exceed one hundred dollars ($100.00). An attorney in
non-compliance for a second consecutive year shall be assessed a late filing fee not to
exceed three hundred dollars ($300.00).
The fees prescribed in Rule 5C shall be determined by the Commission each year.
       2. The fees prescribed in this Rule shall be determined by the Commission each
       year.
       D. If the prescribed reporting affidavit is deemed incomplete or ambiguous by
the Commission or its MCLE Administrator, additional information may be required
from the reporting member.
       E. The burden is on the member to submit and satisfy the requirements of these
rules, and failure to respond in a timely manner shall constitute noncompliance under
Rule 12.




EXHIBIT A
Page 3
RULE 12      NONCOMPLIANCE

        A. Notice of Noncompliance. The Commission shall, by May 15 of each year,
send a written notice of noncompliance to each attorney who had not filed an acceptable
affidavit for the previous year as required by Rule 5. The notice of noncompliance shall
describe the nature of the noncompliance and shall state that, unless the attorney files
an acceptable affidavit with the Commission by June 15 of that year showing that the
noncompliance has been corrected and pays the appropriate fees, his or her name will
be submitted to the Montana Supreme Court for action by the Court. the Commission
will direct the State Bar of Montana to transfer the attorney to inactive status until the
noncompliance is corrected and the fees required by Rule 5 are paid. This transfer
shall be effected within 10 business days of the Commission's notice to the State Bar of
Montana.
        B. Notice to Supreme Court. of Transfer. After June 15 of each year, the
Commission shall notify the Supreme Court of the names of each attorney in
noncompliance. Contemporaneously with its notice to the State Bar of Montana, the
Commission shall furnish the names of the attorneys and the effective date of their
transfers to inactive status--which shall be the 10th business day following the
Commission's notice to the State Bar of Montana--to the Supreme Court, to the Clerk
of the Supreme Court, to the Clerks of the District Courts of the State of Montana with
the request that they provide a copy to the district judges in their judicial districts, to
the Clerk of the Federal District Court of the District of Montana, with a request that
he provide a copy to the United States District Judges in Montana and to the Clerk of
the Circuit Court of Appeals of the Ninth Circuit.
        C. Final Notice. After June 15 of each year, the Commission shall send a final
notice of noncompliance to the attorney. The notice shall be sent by certified mail and
will advise that a letter has been sent to the Montana Supreme Court advising that the
attorney is in noncompliance.
        C. Transfer Not Punishment. The transfer of an attorney to inactive status
pursuant to this Rule shall not be deemed a punishment or disciplinary action for
purposes of the Montana Rules of Professional Conduct or the Montana Rules for
Lawyer Disciplinary Enforcement (2002).
        D. Show Cause Order. The Montana Supreme Court shall, within fifteen (15)
days of receiving notice from the Commission, issue an order to each attorney in
noncompliance to show cause why the Court should not suspend the attorney from the
practice of law. In the absence of a showing of good cause within the time allowed, the
Court will enter its order suspending that attorney from the practice of law. The Court
will also give notice of that decision to all State and Federal courts in Montana and to
the State Bar of Montana for publication in the Montana Lawyer magazine.
        D. Fee for Reinstatement. An attorney transferred to inactive status pursuant to
this Rule shall apply for reinstatement as provided in Section 3 of the By-Laws of the
State Bar of Montana and shall pay to the State Bar of Montana a fee equal to the
greater of two hundred dollars ($200.00) or the usual and customary fee charged by the
State Bar of Montana for transferring a member from inactive to active status.




EXHIBIT A
Page 4
EXHIBIT A
Page 5